NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5455-16T1


WELLS FARGO BANK, N.A. AS
TRUSTEE FOR CARRINGTON
MORTGAGE LOAN TRUST,
SERIES 2006-NC1 ASSET-
BACKED PASS THROUGH
CERTIFICATES,

         Plaintiff-Respondent,

v.

JEHU T. STRYKER, JR.,

     Defendant.
__________________________

JUDY E. STRYKER,

     Appellant.
__________________________

                   Submitted March 13, 2019 - Decided April 1, 2019

                   Before Judges Fuentes and Accurso.

                   On appeal from Superior Court of New Jersey,
                   Chancery Division, Mercer County, Docket No.
                   F-011122-07.
            Judy E. Stryker, appellant pro se.

            Phelan Hallinan Diamond & Jones, PC, attorneys for
            respondent (Brian Yoder, on the brief).

PER CURIAM

      Judy E. Stryker, sister of defendant Jehu T. Stryker, Jr., appeals from a

June 27, 2017 order denying her emergent motion to stay a sheriff's sale based

on hardship. Finding no error, we affirm.

      In 2005, Jehu T. Stryker, Jr. borrowed $175,500 from plaintiff's

predecessor, New Century Mortgage Corporation, secured by a purchase money

mortgage on his home in Ewing. The loan went into default for non-payment

thirteen months later. Plaintiff Wells Fargo Bank, N.A. filed its foreclosure

complaint in 2007, and an uncontested final judgment was entered in December

2008. Sheriff's sale was scheduled for March 2009.

      After her brother exhausted his two statutory adjournments, Judy Stryker

managed to stave off the sale for the next eight years by filing six different

bankruptcy cases. She has never been permitted to intervene in this action,

although Judge Jacobson permitted her to participate in court-sponsored

mediation as her brother's attorney-in-fact in 2011.

      When plaintiff again scheduled the sale in June 2017, Judy Stryker moved

to reinstate her most recently dismissed bankruptcy case and applied to Judge

                                                                       A-5455-16T1
                                       2
Innes for an emergent stay of the sale. Both motions were denied and the sale

went forward as scheduled with the property being struck off to plaintiff as the

highest bidder. The sheriff delivered a deed to plaintiff the following month,

which has since been recorded.

        In August 2017, Judy Stryker filed this appeal from the denial of her

motion to stay the sheriff's sale and a motion for stay pending appeal, which she

doesn't appear to have pursued. We have twice dismissed her appeal for failure

to prosecute and twice reinstated it. In June 2018, plaintiff obtained a writ of

possession and scheduled an eviction for September. We denied her emergent

application for stay, and she was ejected from the premises on September 5,

2018.

        Judy Stryker is not a party to the note and mortgage, nor a party in the

foreclosure action. An uncontested final judgment was entered in this case over

ten years ago and has never been appealed. Having reviewed Judge Innes' order

denying further stay of the sheriff's sale in 2017, we find no legal basis to have

permitted him to have ruled otherwise.

        Affirmed.




                                                                         A-5455-16T1
                                         3